ICJ_060_TrialPakistaniPOW_PAK_IND_1973-07-13_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING TRIAL OF PAKISTANI
PRISONERS OF WAR

(PAKISTAN v. INDIA)

REQUEST FOR THE INDICATION OF INTERIM MEASURES
OF PROTECTION

ORDER OF 13 JULY 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROCÈS DE
PRISONNIERS DE GUERRE PAKISTANAIS

(PAKISTAN c. INDE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 13 JUILLET 1973
Official citation:

Trial of Pakistani Prisoners of War, Interim Protection,
Order of 13 July 1973, LCA. Reports 1973, p. 328.

Mode officiel de citation:

Procés de prisonniers de guerre pakistanais, mesures conservatoires,
ordonnance du 13 juiller 1973, C.J. Recueil 1973, p. 328,

 

Sales number 386
N° de vente:

 
13 JULY 1973

ORDER

CASE CONCERNING TRIAL OF PAKISTANI
PRISONERS OF WAR

(PAKISTAN v. INDIA)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

AFFAIRE RELATIVE AU PROCÈS DE PRISONNIERS
DE GUERRE PAKISTANAIS

(PAKISTAN c. INDE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

13 JUILLET 1973

ORDONNANCE
328

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973 1973
13 juillet
Rôle général
13 juillet 1973 n° 60

AFFAIRE RELATIVE AU PROCÈS DE

PRISONNIERS DE GUERRE PAKISTANAIS
(PAKISTAN c. INDE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. Lacus, Président; MM. FORSTER, GROS, BENGZON, PETREN,
ONYEAMA, IGNACIO-PINTO, MOROZOV, JIMÉNEZ DE ARÉCHAGA,
sir Humphrey WALDOCK, MM. NAGENDRA SINGH, RUDA, juges;
M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Aprés délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour,
Vu Particle 66 du Règlement de la Cour,

Vu la requête enregistrée au Greffe de la Cour le 11 mai 1973, par
laquelle le Pakistan a introduit une instance contre l’Inde au sujet d’un
différend concernant des accusations de génocide portées contre 195
Pakistanais, prisonniers de guerre et internés civils, détenus en Inde,

Rend l’ ordonnance suivante:

1. Vu la demande datée du 11 mai 1973 et enregistrée au Greffe le
même jour, par laquelle le Gouvernement pakistanais, invoquant l’article

4
PRISONNIERS DE GUERRE PAKISTANAIS (ORDONN. 13 VIL 73) 329

41 du Statut et Particle 66 du Règlement, a prié la Cour d'indiquer, en
attendant l’arrêt définitif en Paffaire dont la Cour a été saisie par la
requéte en date du même jour. les mesures conservatoires suivantes:

«{) Le rapatriement des prisonniers de guerre et internés civils con-
formément au droit international, qui a déjà commencé, ne doit
pas être interrompu à cause des accusations de génocide portées
contre un certain nombre de personnes détenues en Inde.

2) Ces personnes, qui sont détenues en Inde et accusées de pré-
tendus actes de génocide, ne doivent pas être livrées au «Ban-
gladesh» pour y être jugées tant que ia Cour n’aura pas statué sur
la demande du Pakistan visant sa juridiction exclusive en la
matière et le défaut de juridiction de tout autre gouvernement ou
autorité»;

2. Considérant que le dépôt de la requête introductive d’instance et de
la demande en indication de mesures conservatoires, ainsi que les mesures
précises sollicitées, ont été notifiés par télégramme au Gouvernement
indien le jour même et qu’il lui a été simultanément transmis copie de la
requête et de la demande par courrier aérien;

3. Considérant que, conformément à l’article 40, paragraphe 3, du
Statut et à l’article 37, paragraphe 2, du Règlement, des copies de la
requèle ont ci transmises aux Membres des Nations Unies par l'entremise
du Secrétaire general et aux autres Etats admis à ester devant la Cour;

4. Considérant que, en application de Particle 31, paragraphe 2, du
Statut, le Gouvernement pakistanais a désigné sir Muhammad Zafrulla
Khan pour siéger comme juge ad hoc, et qu’il a siégé en l’affaire jusqu’au
2 juillet 1973;

5. Considérant que le Gouvernement pakistanais et le Gouvernement
indien ont été avisés par des communications en date du 14 mai 1973 que
la Cour tiendrait en temps voulu des audiences publiques pour donner
aux Parties la possibilité de présenter leurs observations sur la demande
en indication de mesures conservatoires déposée par le Gouvernement
pakistanais, et que la date d’ouverture de ces audiences a été par la suite
fixée au 29 mai 1973;

6. Considérant que le 28 mai 1973, à la suite de communications reçues
du Gouvernement pakistanais et du Gouvernement indien, la Cour a
décidé de reporter l’ouverture des audiences publiques, et a fixé par la
suite au 4 juin 1973 la date d'ouverture de ces audiences;

7. Considérant que, par lettre de l'ambassadeur de l'Inde aux Pays-Bas
datée du 23 mai 1973 et reçue au Greffe le 24 mai 1973, le Gouvernement
indien a refusé de consentir à la compétence de la Cour en l’affaire, et a
soutenu qu'à défaut d’un tel consentement la Cour ne saurait être
valablement saisie de Vaffaire et ne saurait lui donner suite, et qu'il
n'existe aucun fondement juridique à Ja compétence de la Cour en
l'espèce: et que, dans les deux déclarations transmises à la Cour par des

5
PRISONNIERS DE GUERRE PAKISTANAIS (ORDONN. 13 VII 73) 330

lettres de l'ambassadeur de l’Inde aux Pays-Bas datées des 28 mai et
4 juin 1973, le Gouvernement indien a présenté un nouvel exposé motivé
pour démontrer l’incompétence de la Cour en l’espèce;

8. Considérant qu’à l’ouverture des audiences publiques, qui ont eu
lieu les 4, 5 et 26 juin 1973, étaient présents devant la Cour l’agent, l'agent
adjoint et les conseils du Gouvernement pakistanais;

9. Ayant entendu les observations sur la demande en indication de
mesures conservatoires et les réponses aux questions de membres de la
Cour présentées au nom du Gouvernement pakistanais par 8. Exc. M. J.
G. Kharas et M. Yahya Bakhtiar, Attorney-General du Pakistan;

10. Considérant que, dans unelettre du 11 juillet 1973, agent du Pakistan
a informé la Cour qu’il escomptait que des négociations entre le Pakistan
et l’Inde, où seraient discutées les questions qui font l’objet de la requête,
se dérouleraient dans un proche avenir; et que, dans cette lettre, le Gou-
vernement pakistanais prie la Cour de différer la suite de l’examen de la
demande en indication de mesures conservatoires afin de faciliter ces
négociations ;

11. Considérant que, dans la même lettre, le Gouvernement pakistanais
demande en outre à la Cour de fixer des délais pour le dépôt de pièces
écrites en l'affaire:

12. Considérant que c’est le Pakistan qui a demandé à la Cour d’indi-
quer des mesures conservatoires au motif que les circonstances de l’espèce
lexigeaient ;

13. Considérant qu’il résulte de la nature même d’une demande en
indication de mesures conservatoires que la Cour soit priée de statuer
d'urgence, comme la Cour I’a reconnu expressément à l’article 66, para-
graphe 2, de son Règlement;

14. Considérant que le fait que le Gouvernement pakistanais prie
maintenant la Cour de différer la suite de l’examen de la demande en
indication de mesures conservatoires signifie que la Cour n’est plus
saisie d’une demande en indication de mesures conservatoires sur laquelle
elle doive statuer d’urgence; et que la Cour n’est donc pas appelée à se
prononcer sur cette demande;

15. Vu l'article 66, paragraphe 1, du Règlement selon lequel une
demande en indication de mesures conservatoires peut être présentée à
tout moment au cours de la procédure relative à l’affaire au sujet de
laquelle elle est introduite;

16. Considérant que, dans les circonstances de lPespèce, la Cour doit
d’abord s’assurer qu’elle a compétence pour connaître du différend ;

En conséquence,
LA Cour,
par huit voix contre quatre,

Décide que les pièces écrites porteront d’abord sur la question de la
compétence de la Cour pour connaître du différend ;
PRISON NILRS DE GUFRRE PARISTANAIS (ORDONN, 13 VIL 73) 331

Fixe comme suit la date d'expiration des délais pour la procédure
écrite:

Pour le dépôt du mémoire du Gouvernement pakistanais, le ler octobre
1973,

Pour le dépôt du contre-mémoire du Gouvernement indien, le 15 dé-
cembre 1973:

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Have, le treize juillet mil neuf cent soixante-treize, en quatre
exemplaires, dont l'un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement pakistanais, au
Gouvernement indien et au Secrétaire général de Organisation des
Nations Unies pour transmission au Conseil de sécurité.

Le Président,
(Signé) Manfred LACHS.

Le Greffier,
{ Signé) S. AQUARONE.

M. NAGENDRA SINGH, juge, joint à l'ordonnance l'exposé de son
opinion individuelle.

M. PETRÉN, juge, joint à l'ordonnance l'exposé de son opinion dissi-
dente.

(Paraphé) M. E.
(Paraphé) 8. A.
